PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/168,624
Filing Date: 31 May 2016
Appellant(s): YAMADA, Kikuo



__________________
J. Derek. Mason
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/31/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2014/0171895) in view of Een et al. (WO 2014/098683 A1).

Regarding claims 1-2, 7, 13, 15 and 21, Thomas et al. (“Thomas”) teaches breathable elastic laminates for use in absorbent products (Abstract, [0123] and [0134]).  The laminates comprise a frangible layer such as a tissue paper web (a fiber material as claimed) adhered to at least one elastic layer (an elastic member as claimed), and may further comprise facing layers such as nonwoven webs which serve as exterior surfaces of the laminate (first and second fibrous sheets as claimed). See Abstract, [0027], [0046]-[0047] and [0080]-[0081].  The 

With regard to the claimed limitation of the composite layer having an uneven surface formed by a shrinkage stress of the elastic member, and the uneven surface forming a plurality of shirring portions in the base fabric, Thomas further teaches that the elastic laminates can be used as containment elastics such as containment flaps 246 or elastic side panels 234, 270 or 272 in an absorbent article, which regions are illustrated in Figs. 5-6 as having shirring portions (see Fig. 5 and [0151], also note [0145]).  Thus, when the elastic laminates are used in the containment elastic regions as shown in Thomas, the first and second facing layers (the first and second fibrous sheets) of the laminate would have uneven surfaces.  In addition, or in the alternative, Thomas teaches that the materials can be attached together in a relaxed state or in a stretched state ([0122]).  For instance, the extensible layer(s) can be in a stretched state when attached to other layers in the laminate (see [0122]).  Thus, it is the examiner’s position that attaching the layers together in the manner taught by Thomas would result in the claimed structure wherein the first and second fibrous sheets would have uneven surfaces.  In the alternative, Thomas teaches in the Background section that stretching an elastic film or filament and then bonding it to a facing layer causes the facing layer to gather ([0002]).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that attaching the elastic layer in a stretched state to the other layers would result in gathering of the layers, and thus in uneven surfaces, as claimed.

With regard to liquid diffusibility of the frangible tissue web layer (a fiber material as claimed), Thomas teaches that the tissue web is absorbent and that the laminate itself can be liquid pervious ([0081] and [0123]).  Thus, it appears that the frangible tissue web layer (fiber material) of Thomas would have liquid diffusibility as claimed.  

In addition, or in the alternative, the examiner notes that the paper tissue web (fiber material) disclosed by Thomas may comprise similar materials and basis weights as those disclosed in the instant application, and may be made by similar processes (see [0083], [0086] and [0101]). See also pages 25-26 of the instant Specification.  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the frangible paper tissue web (the fiber material) taught by the combination of Thomas to have the claimed properties.

Thomas does not appear to explicitly disclose that the elastic layer comprises a plurality of linear elastic bodies, or that the shirring portions extend in a direction perpendicular to a longitudinal direction of the linear elastic bodies in a non-tensioned state.

However, Een et al. (“Een”) teaches an elastic laminate comprising a first nonwoven layer, a second nonwoven layer, and a plurality of elastic strands arranged in parallel with one another between said first and second nonwoven layers (see Abstract).  Een teaches that the elastic strands are attached to at least one of the external non-woven layers using distinct patterned adhesive bonding points (Abstract).  Een shows in Figure 7 a pattern of adhesive-coated elastic strands, which are disposed at intervals in the cross-direction CD (see Figure 7 and page 15 lines 25-29).  Een further teaches that the corrugation pattern can cross the direction of the elastic strands at an angle of 90˚ (see page 3 lines 13-25 and claim 3).



With regard to the claimed limitation “the elastic member is provided over an entire region inside the laminated sheet,” in the examiner’s view, a “region” as claimed would include any region inside the laminated sheet.  Thus, the examiner notes that the prior art meets the claimed limitation.  The examiner also notes that Een teaches it is possible to form a corrugation pattern by means of a compression device which is arranged to extend over the entire width of the laminate web (page 4 lines 1-5).  Een also teaches an example of a corrugated laminate 1200 as shown in Fig. 11 with a corrugation pattern extending uniformly over an entirety of the laminate (see page 19, lines 16-20).  The examiner notes that the corrugated laminate is a base fabric or a disposable textile product as claimed.

With regard to the claimed limitation “the shirring portions have a uniform shape of protrusions and depressions,” Een teaches that a regular corrugation pattern is achieved (see page 13 lines 13-19, page 17 lines 1-2, page 19 lines 1-20 and Figs. 8-9 and 11).  For instance, as noted above, Een teaches an example of a corrugated laminate 1200, as shown in Fig. 11, having a uniform wave-shaped corrugation pattern. 

 when the linear elastic bodies are in the nontensioned state.

However, Een teaches that at least one of the nonwoven layers is attached to the adhesive-coated elastic strands at distinct adhesive bonding points in a repeating predetermined pattern in a lengthwise direction along the strands to form a predetermined corrugation pattern when the elastic strands are relaxed (pages 2-3 lines 30-11). Een teaches that distinct adhesive points are provided by a compression cylinder having a predetermined surface structure form a predetermined corrugation pattern for the laminate (page 12 lines 20-31 and Figs. 8-9).  Een also teaches that the adhesive bonding points may have a distance between them from 0.3 to 10 mm and preferably of from 0.3 to 7 mm and most preferably from 0.5 to 4 mm along the length of the elastic strands (page 13 lines 1-11). Een teaches that the length of each bonding point , i.e. the length in the lengthwise direction of the strands, may be of from 0.2 to 10 mm, more preferably 0,3 to 7 mm and preferably 0.5 to 3 mm (page 13 lines 13-19).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that providing a distance of from 0.5 to 4 mm between the adhesive bonding points along the length of the elastic strands, while also providing a length of each bonding point of from 0.5 to 3mm along the length of the elastic strands, would result in a pitch between the corrugations (shirring rows) in the range of about 1 to 7mm (a sum of the two ranges), as the corrugation pattern crosses the direction of the elastic strands at an angle of 90˚ and as Een teaches that the distinct adhesive points are provided by a compression cylinder having a predetermined surface structure which forms a .

Regarding claims 3-4, 18 and 20, Thomas further teaches that the materials can be bonded together according to a pattern, such as by point-bonding layers together ([0120] and [0122]). In addition, as noted above, Een teaches a pattern of adhesive-coated elastic strands arranged at intervals in the CD between the layers of the laminate.

Regarding claims 5-6, Een teaches that the elastic threads individually coated with hot-melt adhesives and are used to bond the layers together (Abstract and page 12).  Thomas also teaches the use of adhesives for bonding the layers together (see [0121]). 

Regarding claims 10-11, Thomas teaches that the frangible tissue web layer can be subjected to embossing or other means to weaken the layer (Abstract, [0045] and [0086]).

Regarding claims 12 and 14, Thomas teaches that the laminates may be breathable, which is defined as pervious to water vapor and gases, and may be liquid pervious ([0006]) and [0123]).

Regarding claims 16-17 and 23-24, Thomas teaches absorbent products such as diapers, underpants and garments ([0134]).  Similarly, Een teaches that the elastic laminates may be used in absorbent products such as diapers, incontinence protection garments, sanitary napkins, panty shields and the like (page 19 lines 22-27).  The examiner notes that claims 23-24 include limitations of a disposable undergarment “consisting of” the base fabric.  However, the examiner also notes that the base fabric as claimed “compris[es]” a laminated sheet. 

22, Een teaches that the basis weights of the nonwoven layers can be varied from 5 to 80 g/m2, preferably from 10 to 40 g/m2, and more preferably from 10 to 30 g/m2 (see page 11 lines 1-22).  Thomas teaches that the frangible layer tissue web (fiber material) can vary from about 10 gsm to about 110 gsm, such as from about 15 gsm to about 40 gsm ([0101]).


(2) Response to Argument

Appellant contends that one of ordinary skill in the art would not have been led to modify the elastic film or web in Thomas's laminate to employ the elastic strands described in Een because the proposed modification would limit the stretchability of Thomas' s laminate.  In this regard, Appellant contends that unlike Thomas' s elastic film or web that can be stretched in multiple directions, Een's elastic strands would be stretched only in one direction - that is, a longitudinal direction of the elastic strands. 

Regarding this contention, the examiner notes Thomas teaches that the laminate of the invention may comprise an extensible laminate, and the “extensible laminate can also be elastic meaning that the laminate has stretch and recovery properties in at least one direction” ([0042]).  In accordance with this, although Thomas teaches in the embodiment of Fig. 3 incorporation of an elastic layer that may be stretched in multiple directions, Thomas teaches in the embodiment of Fig. 2 an elastic layer that may be stretched in “a direction (shown by arrow 21) perpendicular to the lines of separation 22” in the frangible layer ([0049] and [0052]).  Thomas also teaches that, in one embodiment, one of the layers can also be a necked layer when the laminate is constructed ([0122]).  For instance, Thomas teaches that, in a necked state, a nonwoven web is stretched so as to have a necked width that is less than the starting width of the material 

Appellant contends that even if Thomas' s laminate is modified to employ the elastic strands described in Een, these references do not teach or suggest forming shirring portions having a uniform shape of protrusions and depressions.  In this regard, Appellant contends that, in an attempt to produce a lofty stretchable laminate, Thomas explicitly criticizes a laminate having a gathered layer in paragraph [0004].

Regarding this contention, the examiner notes Thomas teaches that one of the extensible layers can be in a stretched state when attached to the frangible layer or to another layer in the laminate ([0122]).  Thomas teaches that attaching an elastic film to a facing in such a manner causes the facing to gather (see [0002], [0004] and [0027]).  Thomas also teaches that, in one embodiment, one of the layers can be a necked layer when the laminate is constructed, such as a nonwoven web that is stretched so as to have a necked width that is less than the starting width of the material ([0122]).  Thus, in the examiner’s view, one having ordinary skill in the art would reasonably have expected that an uneven surface comprising shirring portions would be formed either when the extensible layers are attached to the other layers in the laminate and then released, or upon release of a necked nonwoven layer, in the embodiments taught by Thomas.  The examiner notes that Een also uses similar methods, wherein for instance elastic bodies in a stretched state are attached to nonwoven layers and then relaxed to create a laminate having uniform corrugation patterns (shirring portions) (Abstract and Fig. 11).  Thus, in the examiner’s view, modified Thomas teaches the claimed limitations.



Regarding this contention, appellant’s claim 1 recites “when the linear elastic bodies are in the non-tensioned state, a pitch interval between adjacent shirring rows of the shirring portions is between 2 mm and 3 mm.”  Steps iv to viii of Een’s claim 5 gives a summary of a production process that includes compressing first and second nonwoven webs and stretched adhesive coated elastic strands together by means of at least one compression device, wherein the compression means has a predetermined surface pattern to form distinct adhesive bonding points in a repeating predetermined pattern in a lengthwise direction along the elastic strands, and relaxing the elastic strands to form a corrugated elastic laminate with a predetermined corrugation pattern (shirring rows as claimed).  In the examiner’s view, Een’s adhesive bonding points also correspond to the valleys in the corrugation pattern imparted by the compression device (e.g. note that the wave shaped protrusions of the compression means in Figure 9 are used to obtain a wave-like corrugation pattern in the laminate 1200 of Fig. 11).  
Een teaches that the adhesive bonding points may have a distance between them most preferably from 0.5 to 4 mm along the length of the elastic strands (page 13 lines 1-11 and Fig. 11).  Een also teaches that the length of each bonding point, i.e. the length in the lengthwise direction of the strands, may be of from preferably 0.5 to 3 mm (page 13 lines 13-19 and Fig. 11).  Thus, as calculated by the examiner, the sum of the two above lengths, about 1 to 7 mm, would correspond to the distance between midpoints of the bonding points (e.g. between midpoints of each valley in the corrugation pattern) when the elastic strands are in the stretched state (prior to relaxation of the strands).  Een teaches that the elastic strands are elongated during the production process most preferably from about 100 to about 200% of the initial, non-tensioned original length (page 10).  The initial, non-tensioned original length can be calculated from the equation: elongation % = (stretched length – initial non-tensioned length) / initial non-tensioned length. 
 Thus, after relaxation of the strands, the distance between midpoints of the valleys in the corrugation pattern would reasonably be estimated to range from around 0.33 to 3.5 mm, as calculated by the examiner (e.g. if 1 mm is the stretched length at 200% elongation, the corresponding initial non-tensioned length would be 1/(2+1) = 0.33; and if 7 mm is the stretched length at 100% elongation, the corresponding initial non-tensioned length would be 7/(1+1) = 3.5).  Thus, in the examiner’s view, one having ordinary skill in the art would reasonably expect that the most preferable ranges disclosed by Een would overlap with the claimed range.

Appellant contends that, with regard to claims 23 and claim 24, Thomas and Een do not teach or suggest a disposable undergarment made only of a certain base fabric (or made only of its elastic laminate).
Regarding this contention, the examiner notes that although claims 23 and 24 are directed to disposable undergarments consisting of the base fabric according to claim 1, claim 1 is directed to a base fabric “comprising” a laminated sheet.  Thus, in the examiner’s view, claims 23 and 24 do not require undergarments that consist of a laminated sheet (or of an elastic laminate).

For the above reasons, it is believed that the rejections should be sustained.

/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789      
                                                                                                                                                                                                  /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.